Mr. Justice Dickey delivered the opinion of the Court: This was a suit in chancery to set aside a tax sale of certain lots, made September 18,1873, for the taxes of 1872, as a cloud upon the complainant’s title. The right to relief is predicated upon the fact that the assessor of the town did not return his assessment book until August 30, 1872, while the law required its return on or before July 1,1872, and the town tax was objected to as not having been levied by the proper persons, and because it was not certified to the county clerk in the time required or in the manner prescribed by law. The objections urged do not go to the substantial justice of the taxes, but are aimed at certain alleged irregularities. One point raised is all that need be considered to show fatal error in the decree. The court clearly erred in granting the relief by setting aside the sale without requiring the complainant to pay the defendant the money paid by him in his purchase, and interest thereon. The maxim, he that seeks equity must do equity, requires that a party seeking to have a tax sale set aside as a cloud upon his title to real estate, must offer to reimburse the purchaser the amount paid by him for the lots at the tax sale. This is well settled law in this State. (Farwell et al. v. Harding, 96 Ill. 32; Phelps et al. v. Harding, 87 id. 442; Barnett v. Cline, 60 id. 205.) In recognition of this rule the complainant in his bill stated: “Tour orator is now, and always has been, ready and willing to pay the amount due as taxes on said premises, and hereby offers to pay the same, and to do equity in the premises.” With this offer it seems strange that the relief was granted unconditionally, and without requiring the complainant to pay the defendant the amount of taxes and costs he paid for the property, with six per cent interest. The court should not have given the complainant more than he asked. For this error the judgment of the Appellate Court is reversed, and the cause remanded to that court for further proceedings. Judgment reversed.